THE COURT.
This is an appeal by the defendant from an order of the Superior Court of Sonoma County directing the defendant, as county clerk, to certify to the Secretary of State certain nominating petitions of the Communist Party to participate in the primary election of August, 1932. [1] It is evident from this statement that nothing is involved except abstract questions; that no order can be made either affirming or reversing the judgment of the trial court or the mandate issued in pursuance thereof that could in anywise affect the action of the parties to this proceeding relative to the nominating petitions, and the sufficiency thereof determined by the trial court. Where abstract questions only are involved and the issues have become moot as to the acts commanded to be performed, an appellate court *Page 248 
will not retain jurisdiction. (Foster v. Smith, 115 Cal. 611
[47 P. 591]; see, also, cases cited in vol. 2, McKinney's New Digest, under the title of "Appeal and Error", sec. 18.)
[2] It does not appear in this case that any liability for costs is involved; that if such liability did exist, the court will not entertain an appeal which would become moot. (Turner
v. Markham, 156 Cal. 68 [103 P. 319].)
The appeal in this cause is dismissed.